Citation Nr: 1411480	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for degenerative joint disease of the left knee.

In November 2012, the Veteran testified before the undersigned Chief Veterans Law Judge in a hearing at the RO in St. Petersburg, Florida.  A transcript of the proceeding is associated with the claims file.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The Board notes that the Veteran does not assert, nor does the evidence of record show, that his left knee disorder is directly related to service.  In testimony before the Board in November 2012, the Veteran reiterated that he was not asserting entitlement to service connection for a left knee disorder that began or was aggravated in military service.  Therefore, the Board limits discussion of the Veteran's claim to entitlement to service connection for a left knee disorder secondary to, or aggravated by, his service-connected right knee disorder.


REMAND

The Board's review of the record reveals that further development is warranted.

The Veteran contends that his left knee disorder is related to his service-connected right knee disorder.  The Veteran reported that his gait was altered due to a July 1972 surgery on his right knee that has caused him gradual left knee problems since.

During a November 2008 VA examination, the Veteran reported a history of pain in his left knee while walking that had become progressively worse.  The VA examiner diagnosed degenerative joint disease of the left knee and opined that the Veteran's left knee disorder was less likely as not caused by or a result of the service-connected right knee condition because "there is no documentation in the literature supporting that degenerative joint disease of one knee results from meniscectomy on the opposite joint."  Rather, the VA examiner's rationale found that bilateral degenerative joint disease "probably developed through the years in both joints and independent from the meniscectomy performed during active duty."

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Given the above, the Board finds that clarification is necessary in order to determine whether the Veteran's left knee disorder was aggravated by his service-connected right knee disorder, and if so, to identify the precise extent of that aggravation.  The November 2008 VA examiner's negative opinion found that the Veteran's left knee disorder was not caused by a right knee disorder, but did not provide an opinion as to the possibility that the left knee disorder was aggravated to some degree by a right knee disorder.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  A medical examination and opinion addressing the secondary service connection claim of aggravation is necessary prior to deciding the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

During a November 2012 Board hearing, the Veteran testified that private physicians stated that his service-connected right knee disorder caused his left knee disorder.  Specifically, the Veteran noted that a physician with CAC South Florida and another private physician, Dr. J.S., told him that his left knee required a knee replacement because the Veteran placed more weight on the left knee due to a right knee disorder.  Therefore, while the case is in remand status, the RO or AMC should further develop the claim by requesting the necessary authorization from the Veteran for the release of any relevant private treatment records not currently on file.   

Additionally, the Veteran submitted a January 2013 statement from his VA treating physician, Dr. R.R.  In the January 2013 letter, Dr. R.R. reported that the Veteran's service-connected right knee disorder altered his gait and impacted the left knee "as pain and stiffness."  Dr. R.R.'s opinion is unclear as to whether the Veteran's right knee disorder causes symptomatology or a chronic disorder in the Veteran's left knee.  Therefore, efforts should be made to obtain clarification from Dr. R.R.

The claims file and electronic file only include VA treatment records through August 2008.  In a November 2012 Board hearing, the Veteran specifically noted that in 2009, a VA orthopedic surgeon determined that his left knee required surgery because of his right knee injury.  The originating agency should seek to obtain and associate with the claims file any outstanding VA records of pertinent treatment.

Accordingly, the case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment records from August 2008 to the present.

2. Contact the Veteran's VA treating physician, Dr. R.R., who wrote the January 2013 opinion finding that the Veteran's service-connected right knee disorder caused symptomatology in the Veteran's left knee.  Dr. R.R. is directed to clarify whether the Veteran's right knee disorder caused left knee symptomatology or a chronic disorder, to include degenerative joint disease.

3. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent private medical treatment.  After obtaining the Veteran's written authorization, contact Dr. J.S., or any other private physician identified by the Veteran, and request that any and all available records related to the Veteran's treatment of a left knee disorder, for the time period identified by the Veteran, be provided and associated with the claims folder.

4. Then, the Veteran should be afforded a VA examination by the November 2008 VA examiner, or appropriate substitute examiner if the November 2008 VA examiner is unavailable, to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left knee disorder that is aggravated by the service-connected right knee disorder.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.

The examiner is directed to specifically comment on the January 2013 VA physician's letter finding that the service-connected right knee caused pain and stiffness in the left knee.  The examiner's attention is also drawn to the transcript of the Veteran's November 2012 testimony before the Board reporting that private physicians found the Veteran's altered gait caused weakness in his left knee that caused his current left knee disorder.

A full and complete rationale for all opinions expressed must also be provided.

5. The Veteran must be given adequate notice of the date and place of any requested examination.  If the Veteran fails to report for a scheduled examination, the agency original jurisdiction should make certain that a copy of all notifications, including the address where the notice was sent, must be associated with the record.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

6. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


